
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3476
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 14, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To reauthorize the Delaware Water Gap
		  National Recreation Area Citizen Advisory Commission.
	
	
		1.Reauthorization of delaware
			 water gap national recreation area citizen advisory commission
			(a)ReauthorizationSection 5 of
			 Public Law
			 100–573 (16 U.S.C. 460o note) is amended by
			 striking 20 and inserting 30.
			(b)Effective
			 dateThis section shall be deemed to have taken effect on October
			 30, 2008.
			
	
		
			Passed the House of
			 Representatives October 13, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
